MILLER, Judge,
dissenting:
I agree that the authorities cited by the majority stand for the proposition that A.W.O.L. is not a continuing offense. In my opinion, however, this is the least well-reasoned rule of law currently existing in military jurisprudence.
Believing that the cases originally enunciating this seemingly bizarre rule of law would be decided differently today, I reject the notion of continuing to slavishly apply the antiquated holdings. The half-century old bedevilment of effective military justice administration resulting from these obsolete holdings need not and should not continue.
I would affirm the conviction below.